MEMORANDUM***
Margarita Martinez-Santos, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen. We have jurisdiction pursuant to 8 U.S.C. § 1105a(a). We review for abuse of discretion the BIA’s denial of a motion to reopen and review de novo questions of law. Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002). We deny the petition for review.
Martinez-Santos contends that the BIA abused its discretion by failing to consider all the new facts and weigh all relevant factors before denying her motion to reopen. This contention lacks merit because the BIA considered petitioner’s marriage and back injury before concluding that petitioner failed to make out a prima facie case for suspension of deportation. See Vasquez v. INS, 767 F.2d 598, 602 (9th Cir.1985).
The BIA did not violate due process by denying Martinez-Santos’s motion to reopen without remanding to an immigration judge for fact development. See Hernandez-Ortiz v. INS, 777 F.2d 509, 514 (9th Cir.1985) (motions to reopen may be decided without a hearing).
Contrary to petitioner’s contentions, the BIA neither failed to consider the new, relevant events which occurred subsequent to the immigration judge’s decision nor applied an elevated evidentiary standard. Cf. Arrozal v. INS, 159 F.3d 429, 432-33 (9th Cir.1998).
Martinez-Santos’s remaining contentions lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.